Citation Nr: 9919345	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-32 366	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of shrapnel 
wounds of the back with degenerative changes, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to December 1945.  
He was awarded the Purple Heart Medal for his shrapnel wounds 
received in combat.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision which denied a rating in excess of 10% for 
residuals of shrapnel wounds of the back with degenerative 
changes.  

It is noted that, while the veteran's representative 
requested a hearing at the RO in a statement of September 
1997, the veteran withdrew this request in his November 1997 
Substantive Appeal.  As such, no action in this regard is 
required.  

Inasmuch as the October 1997 Statement of the Case (SOC) 
recognized that degenerative changes were a component of the 
veteran's service-connected residuals of shrapnel wounds of 
the back, the issue on appeal is characterized on the front 
page of this Board decision to include degenerative changes 
as a component of the service-connected disease entity.  


REMAND

The veteran contends that an evaluation in excess of 10 
percent is warranted for his residuals of shrapnel wounds of 
the back primarily on account of his constant back pain, 
including pain on motion and exacerbation on occasional 
flare-ups, as well as associated functional impairment.  (See 
November 14, 1995 VA treatment record and September 1997 
Notice of Disagreement).  The veteran also asserts that his 
back disability includes a retained foreign body and muscle 
injuries and requires that he wear a back brace (corset-type) 
most of the time for ambulation, and has interfered with his 
choice of occupations and income opportunities throughout the 
years.  

As noted above, the service medical records show that the 
veteran was awarded the Purple Heart Medal on account of 
shrapnel wounds of the back sustained in August 1944.  
However, the Board notes that these service medical records 
show various diagnoses, including a moderate back strain, a 
contusion of the back, and severe contusions of the muscles 
of the back as a result of his injury wherein he was thrown 
into the air and knocked unconscious due to a shell blast.  
Post-service complaints of his inability to stand for 
extended periods of time due to back pain date from as early 
as a June 1947 VA examination report, and are contained in a 
current VA examination report.  

The Board finds that the evidence of record is unclear as to 
the degree of severity of the veteran's service-connected 
back disorder, as well as the etiology of other reportedly 
related symptomatology, and additional factors are for 
consideration in the medical evaluation of the veteran's back 
disorder.  The veteran supports his assertions of greater 
impairment with private medical evidence: a September 1957 
treatment record indicates symptomatic right radicular 
neuralgia from old shrapnel wounds, with retained fragments, 
especially in the left L-3 area "where [a] fragment is 
felt."  However, VA examiners in May and November 1957, as 
well as on current VA examinations in April 1996 and May 1997 
have noted no such retained foreign body.  Additionally, VA 
examiners have associated the veteran's lower extremity 
hypesthesia with non-service-connected diabetes mellitus.  
Appellate review discloses that that the veteran's claims 
folder and rather complex documented clinical history was 
apparently not available for review at the time of any of 
these VA examinations, and the medical evidence of record 
does not distinguish symptoms of non-service-connected 
disorders from those of the service-connected residuals of 
shrapnel wounds of the back.  This defect is particularly 
significant, as the most recent VA examination report of May 
1997 includes diagnoses of a shrapnel wound of the lower 
back; chronic lumbosacral strain; and osteoarthritis of the 
lumbosacral spine due to both the shrapnel wound and the 
aging process.  The etiology of the chronic lumbosacral 
strain is undetermined.  Moreover, if this additional 
diagnosis is found to be service-related, consideration of a 
disability rating under additional Diagnostic Codes including 
Diagnostic Code 5295 is appropriate.  

Given the above medical history, and conflicting medical 
opinions and evidence, the Board finds that the veteran 
should be afforded more thorough and complete VA orthopedic 
and neurological examinations-to include a review of his VA 
claims folder and the documented medical history-for the 
purpose of identifying and distinguishing, to the degree 
possible, symptomatology associated with service-connected 
residuals of shrapnel wounds of the back with degenerative 
changes, from non-service-related symptomatology, including 
diabetes mellitus.  

In determining that such development is necessary, the Board 
notes that, while the veteran's service-connected back 
disability has historically been evaluated under Diagnostic 
Code 7804 for tender and painful scars, the October 1997 SOC 
included spinal degenerative changes as a component of the 
service-connected residuals of shrapnel wounds of the back.  
(See VA X-rays of March 1997.)  As such, the SOC included 
consideration of the rating criteria under Diagnostic Code 
5003 for degenerative changes, as well as 38 C.F.R. § 4.59 
regarding painful motion.  However, the Board finds that 
additional factors are for consideration in the evaluation of 
the veteran's service-connected back disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1999) (hereinafter, the "Court") indicated 
that examinations of the joints must include consideration of 
all factors identified in 38 C.F.R. §§ 4.40 and 4.45, 
including consideration of limitation of movement, weakened 
movement, excess fatigability, and incoordination, as well as 
such factors during any flare-ups.  The April 1996 and May 
1997 VA examination reports do not provide this sort of 
detailed clinical information concerning functional loss and 
related factors, as a result of which the Board has 
insufficient evidence to evaluate the veteran's back 
disability under the above applicable regulations.  In view 
of the foregoing, and given the duty to assist the veteran in 
the development of his claim under 38 U.S.C.A. § 5107 (West 
1991), this case is REMANDED to the RO for the following 
action:  

1. The RO should contact the veteran and 
his representative and request them to 
furnish the names and addresses of, 
and dates of treatment by, all health 
care providers (VA and non-VA) who 
have treated or examined the veteran 
for back disorders or reportedly 
related symptomatology since April 
1996.  After a response is received, 
accompanied by any appropriate 
authorization for release to the VA of 
such medical information, the named 
health care providers should be 
contacted by the RO and requested to 
furnish copies of all pertinent 
medical records.  All records obtained 
should be associated with the claims 
folder. If any search for records is 
negative, that fact should clearly be 
documented in the veteran's claims 
folder.  

2. Thereafter, the veteran should be 
afforded special VA orthopedic and 
neurological examinations to determine 
the nature and etiology of all current 
back pathology, to include lumbosacral 
strain.  The examiners should identify 
all symptoms and clinical findings 
which are manifestations of the 
veteran's service-connected residuals 
of shrapnel wounds of the back with 
degenerative changes, and determine 
the degree of severity of such 
service-connected residuals.  Any 
necessary special studies should be 
obtained, to include X-rays of the 
spine.  The claims folder and a copy 
of this Remand Order must be made 
available to the examiners for use in 
the study of the veteran's case.  The 
orthopedic examiner should include 
reference to the veteran's documented 
medical history, specifically 
including the service medical records.  
Both examiners should provide 
statements identifying and 
distinguishing, to the degree 
possible, symptoms and findings 
attributable to the service-connected 
residuals of shrapnel wounds of the 
back with degenerative changes from 
symptoms and findings attributable to 
any non-service-related disorder, 
including diabetes mellitus or any 
intercurrent back injury.  The 
veteran's service-related back 
complaints should be recorded in full.  
The orthopedic examiner should obtain 
a detailed history regarding any 
weakened movement, excess fatigability 
with use, incoordination, painful 
motion, and pain with use, and 
determine and comment for the record 
whether the service-connected back 
disability exhibits pain with use, 
weakened movement, excess 
fatigability, or incoordination.  
These determinations should, if 
feasible, be expressed in terms of 
degrees of additional range of motion 
loss due to any pain with use, 
weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should also 
express an opinion as to the medical 
probability that there would be 
additional limits on functional 
ability during flare-ups and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this 
is not feasible, this should be so 
stated. 

3. Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
rating for residuals of shrapnel 
wounds of the back with degenerative 
changes, to include consideration of 
all of the factors identified in 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental SOC, and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this claim.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


